UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2244


DAVID P. SHURLAND,

                    Plaintiff - Appellant,

             v.

AIR FORCE BOARD FOR CORRECTION OF MILITARY RECORDS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00770-REP-DJN)


Submitted: January 23, 2019                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Shurland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Shurland appeals the district court’s order accepting the recommendation of

the magistrate judge and granting summary judgment to the Defendant in his complaint

seeking judicial review of the Defendant’s denial of his application to correct his military

records. We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2